Title: 104. A Bill Directing the Method of Trying Slaves Charged with Treason or Felony, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the Justices of every county shall be Justices of Oyer and Terminer, for trying slaves  charged with treason or felony: Which trials shall be by five at the least, without juries, upon legal evidence, at such times as the sheriffs shall appoint, not being less than five, nor more than ten, days after the offenders shall have been committed to jail. No slave shall be condemned in any such case, unless three-fourths, or more, of the Justices sitting upon his or her trial, shall agree in opinion, that the prisoner is guilty. The value of a slave condemned to die, who shall suffer accordingly; or before execution of the sentence perish, to be estimated by the Justices triers, shall be paid by the public to the owner. One being detained in slavery, and having commenced an action to assert his freedom, shall be prosecuted and tried for any such crime, in the same manner as a freeman ought to be prosecuted and tried.
